REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 9, 17 all comprise (or are significantly similar to), among other things, prior to receiving a single user request to stream a media title, performing a first set of steps that includes: transmitting, at an endpoint device, a first request for first media metadata for a first file including unencrypted content of the media title to a control server, wherein the media title includes a first portion comprising the unencrypted content and a second portion comprising encrypted content, wherein the first media metadata includes location information for the first file, and wherein the control server determines that the endpoint device is authorized to play the media title prior to transmitting the first media metadata to the endpoint device; and transmitting, at the endpoint device, a second request for second media metadata for a second file including the encrypted content of the media title to the control server, wherein the second media metadata includes location information for the second file; receiving, at the endpoint device, the single user request to stream the media title after performing the first set of steps; and in response to receiving the single user request to stream, performing, at the endpoint device, a second set of steps that includes: transmitting, to a streaming media server, a request for the unencrypted content for the media title based on the first media metadata; streaming the unencrypted content for the media title; while streaming the unencrypted content, requesting a digital rights management (DRM) license to access the encrypted content for the media title, transmitting, to the streaming media server, a request for the encrypted content for the media title based on the second media metadata, and receiving, from the streaming media server, the encrypted content for the media title; and switching from streaming the unencrypted content for the media title to streaming the encrypted content for the media title upon completing streaming of all the unencrypted content. The remaining dependent claims further limit the invention. 

Examiner supplements the record. Applicant requested an interview to discuss the 12/3/21 amendment prior to Examiner working on it. The interview occurred on 12/16/21. Importantly, Examiner sought clarification about the scope of the claims and the support for them.
In the interview Counsel asserted, and by agreement Examiner so construes, the “transmit” steps that occur prior to the request to stream as two separate messages each requesting the location metadata. Applicant finds support for this in a prefetching feature together with Figure 4. Counsel urges that the specification paragraphs disclosure, which discloses “[E]ndpoint device 108 fetches metadata [] for files including encrypted content, unencrypted content, or for a consolidated file prior to a user requesting playback of a specific media title to the playback application 236,” (para. 44) together with the Fig. 4 (see also descriptive para. 46) disclosure that there is a request for unencrypted metadata (404) and a request for encrypted metadata (414) collectively disclose two distinct message requests prior to request to stream.
Consequently, Examiner finds no disclosure that specifically posits two requests prior to requesting a file. There is a disclosure that metadata is requested prior to a playback request, and a disclosure that multiple requests for metadata can be made after a playback request. Examiner makes no 112, first, rejection because Examiner believes that one of skill would construe the two disclosures in tandem to show possession of the scope claimed. Examiner highlights this because Examiner considers the two distinct transmissions to be important for obviousness considerations, 
Turning to the 103 rejection, Examiner directs the record to the previous recap of the prosecution in this long-pending case, see Non-Final, 9/3/2021, pgs. 21-27. With respect to the claims as they are now amended, the record needs no further discussion of Examiner’s position that Dorwin (with minor modification with Lindquist, perhaps) teaches the relevant unencrypted to encrypted crossover feature that occurs “in response to receiving the single user request to stream.” By amendment, Applicant adds an authorization check to play the unencrypted content which Examiner previously taught by citing Swenson to Claim 23 in the Non-Final.
This leaves the remaining features of two requests for metadata prior to the request to stream (“prior to receiving a single user request to stream a media title, performing a first set of steps that includes: transmitting [] a first request for first media metadata for a first file including unencrypted content…and transmitting [] a second request for second media metadata for a second file including the encrypted content…”). Examiner had cited Watson as an alternate ground reference for similar language in Claim 1 prior to amendment (see Non-Final, pg. 21). Examiner thinks Watson is the most ubiquitous use-case of this feature: If a service seeks to present a catalog of videos available for viewing, the service would conventionally send metadata about the video, 
An obvious variant of this is that, in response to logging onto a video streaming service, the device would request updates about, e.g., newly available movies to stream. The system would return metadata that describes the movies. Examiner previously concluded, and still asserts, that it would have been obvious to one of ordinary skill to send the claimed file location metadata along with the other metadata - at the browsing stage prior to selecting a particular playback.
But by amendment the claims are properly construed to require two different requests occur prior to playback – i.e. rather than a request for “all updates” or “all metadata about this movie” there must be at least separate requests asking for the unencrypted and encrypted metadata. There is no particular motivation to have two requests for a movie in a pre-loading or browsing-style system. That being said, Examiner notes that neither the specification nor the prosecution history touts the criticality of two requests (see, e.g., Claims 4/19/2021 claiming both metadatas as a single request), two metadata requests has previously been found obvious (see, e.g., Non-Final 1/19/2021 rejecting Claim 4), and generally making separable is obvious (see MPEP 2144).
Examiner would identify this as a close case. For the reasons above, the two metadata requests prior to streaming are not anticipated, but may well be obvious. However, the burden lies with the Office. Dorwin’s teaching of the important crossover feature is well-established, and experts would be better to opine upon the two requests prior to a requested playback feature, which is more a question of a small departure from conventionality (though Examiner notes the legal standard that the magnitude of the departure is irrelevant, only the obviousness of it) rather than an entirely new feature. The instant application has been pending since 2013 and Examiner does two metadata requests prior to a streaming request limitations in the above logic.
Examiner finds the 112 first/second arguments of the 12/3/21 Remarks persuasive and withdraws those rejections. All claims are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/NICHOLAS P CELANI/Examiner, Art Unit 2449